                 Case 1:18-mj-03362-KBM Document 2 Filed 10/17/18 Page 1 of 1




                                       CLERK’S MINUTE SHEET
                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                   Before the Honorable Karen B. Molzen

                                             Initial Appearance

Case Number:        18-mj-3362                        UNITED STATES vs. Brafford
                                                                               9:41-9:45; 9:50-9:53 / 5
Hearing Date:       10/17/2018                        Time In and Out:
                                                                               min
Clerk:              E. Romero                         Courtroom:               Rio Grande

Defendant:          Justin Riley Brafford             Defendant’s Counsel:     J. Robbenhaar – Duty FPD

AUSA                Alex Uballez                      Pretrial/Probation:      D. Marrufo-Ramos

Interpreter:        N/A
Initial Appearance
☒      Defendant sworn

☒      Defendant received a copy of charging document

☒      Court advises defendant(s) of possible penalties and all constitutional rights

☒      Defendant wants Court appointed counsel

☒      Government moves to detain                      ☐      Government does not recommend detention

☒      Set for Preliminary/Detention Hearing          on October 18, 2018           @ 9:30 am
Preliminary/Show Cause/Identity
☐      Defendant

☐      Court finds probable cause                      ☐      Court does not find probable cause
Custody Status
☐      Defendant waives detention hearing

☒      Defendant detained pending hearing

☐      Conditions
Other
☐      Matter referred to      for final revocation hearing
       Defendant to see medical staff at detention center for assessment of possible mental health
☒
       issues.
